



Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT, NON-COMPETE
AND CONFIDENTIALITY AGREEMENT
(amended and restated effective as of April 1, 2018)
THIS AMENDED AND RESTATED EMPLOYMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT
("Agreement"), is entered into between Richard A. Montoni (the "Employee") and
MAXIMUS, Inc., a Virginia corporation with its principal place of business in
Reston, Virginia (the "Corporation") with reference to the following:
WHEREAS, the parties entered into that certain Executive Employment, Non-Compete
and Confidentiality Agreement effective April 21, 2006, which was subsequently
amended on November 20, 2007, December 22, 2009, October 7, 2013, and March 4,
2014 (as amended, the “Current Agreement”); and
WHEREAS, the parties believe Employee possesses the experience and capabilities
to provide valuable service on behalf of the Corporation; and
WHEREAS, the Corporation desires to employ Employee as Senior Advisor to the
Chief Executive Officer; and
WHEREAS, Employee desires to be employed by the Corporation at the salary,
benefits and other terms and conditions specified herein; and
WHEREAS, the parties desire to amend and restate the Current Agreement in its
entirety, effective as of April 1, 2018 (the “Effective Date”), pursuant to the
terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:
1.
Employment.



1.1.Duties. The Corporation hereby employs Employee, and Employee hereby accepts
such employment, to serve as the Senior Advisor to the Chief Executive Officer.
Employee hereby represents and warrants that he is in good health and capable of
performing the services required hereunder. Employee shall perform such services
and duties as are delegated to Employee by the Corporation’s Board of Directors
(“Board”) or the Chief Executive Officer as the designee of the Board. During
the term of this Agreement, Employee shall be an employee of the Corporation and
shall devote such time and attention to the discharge of his duties as may be
necessary and appropriate to accomplish and complete such duties, it being the
understanding of the parties that Employee’s services shall not require
Employee’s full time and attention and will average to be approximately 50% of
full-time.


Employee shall be nominated by the Board for election as a director holding the
position of Vice Chairman and shall serve as a member of the Board subject to
his being so elected by the Corporation's stockholders; provided that, during
the term of this Agreement, Employee shall serve on the Board without additional
compensation.
1.2.Compensation.


(a)Salary. As of the Effective Date, the Corporation shall pay Employee an
annual salary of $1,000,000 ("Salary").







--------------------------------------------------------------------------------





(b)Bonus. During the term of this Agreement, Employee will be eligible for
discretionary bonus awards as determined in the sole discretion of the Board.
Employee, the Chairman of the Board and the Chief Executive Officer will meet
not less than quarterly and establish performance objectives for Employee and
incentive bonus targets as appropriate. During the term of this Agreement,
Employee will not be eligible for awards under the Corporation’s Management
Bonus Plan and the 2017 Equity Incentive Plan (or successor plans) and will not
participate in the Corporation’s Income Continuity Program. Any other
compensation shall be in the sole discretion of the Compensation Committee of
the Corporations’ Board of Directors.


(c)Equity Awards. The Corporation agrees to proportionately adjust Employee’s
vested and unvested equity awards in the event the Corporation declares an
extraordinary dividend during the term hereof. For these purposes, an
“extraordinary dividend” would be any distribution per share having a value in
excess of ten percent (10%) of the average trading price of the Corporation’s
common stock during the three-month period preceding such distribution.
Notwithstanding the expiration or mutual termination of this Agreement, any
Restricted Stock Units or other equity awards previously made to Employee on or
after October 1, 2013, shall vest according to their stated vesting schedules
(or pursuant to the acceleration feature in connection with a Change in
Control). For avoidance of doubt, vesting and settlement of such Restricted
Stock Units or other equity awards shall occur on the dates set forth in the
stated vesting schedules (or pursuant to the acceleration feature in connection
with a Change in Control) and without regard to whether Employee is employed by
the Corporation on any such dates.


(d)Vacation, Insurance, Expenses, Etc. Employee shall receive such health,
disability and life insurance and other benefits and expense reimbursements,
including but not limited to travel and entertainment, in a manner consistent
with the Corporation's past practices and as are provided to the Corporation’s
senior executives. The Corporation will reimburse Employee for the reasonable
attorney’s fees incurred in connection with the review and negotiation of this
Agreement.


(e)Insurance and Indemnification. The Corporation shall maintain Employee as an
insured party on all directors' and officers' insurance maintained by the
Corporation for the benefit of its directors and officers on at least the same
basis as all other covered individuals and provide Employee with at least the
same corporate indemnification as its officers.


1.3.Place of Performance. Employee may perform the advisory services under this
Agreement from such locations as are determined by Employee, except that
Employee shall upon reasonable advance notice by the Board or the Chief
Executive Officer attend such meetings at the Corporation’s headquarters in
Reston, Virginia or at such other locations as may be deemed necessary and in
the best interests of the Corporation. In furtherance of his performance of
services under this Agreement, Employee may establish or make arrangements for
office space and administrative support in such locations as Employee shall
determine. The Corporation shall either pay directly or reimburse Employee for
the reasonable costs of such office space and administrative support.


1.4.Term; Termination. The term of the employment agreement set forth in this
Section 1 shall be for a period commencing at the Effective Date and continuing
until September 30, 2019 (the "Scheduled Term") provided that this Agreement
shall terminate:


(a)by mutual written consent of the parties;


(b)upon Employee's death or inability, by reason of physical or mental
impairment, to perform substantially all of Employee's duties as contemplated
herein for a continuous period of 120 days or more; or





--------------------------------------------------------------------------------







(c)by the Corporation for Cause (as defined below).


Upon any termination of employment under this Section 1.4, neither party shall
have any obligation to the other pursuant to this Section 1, but such
termination shall have no effect on the obligations of the parties under other
provisions of this Agreement.
Until the Effective Date, the Current Agreement between the parties shall remain
in full force and effect.


1.5.Severance. The parties agree that in the event the Corporation terminates
Employee's employment without Cause or Employee terminates the employment for
Good Reason (as defined below) prior to the expiration of the Scheduled Term,
Employee shall be entitled to the following:


(a)     benefits, at the Corporation's expense, as provided under Section 1.2
for the greater of the remainder of the Scheduled Term or twelve (12) months. To
the extent that these payments are not exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) under the COBRA, reimbursement,
in-kind benefit, or other applicable exceptions thereunder, such payments shall
be made at the time and in the amount required under the documents governing
each such benefit;


(b)    continued vesting of stock options and Restricted Stock Units as set
forth in Section 1.2(c); and


(c)     a lump sum, payable within 30 days following termination of employment,
equal to the Salary for the remainder of the Scheduled Term, which lump sum
shall be considered a separate payment for purposes of Section 409A of the Code.
1.6.Definitions. For purposes of the Agreement, “Cause” and “Good Reason” shall
have the meanings provided in the Corporation’s Income Continuity Program as it
exists on the execution date of this Agreement.


2.Non-Competition.


2.1.Prohibited Activities.


(a)Employee agrees that, during his employment with the Corporation and for a
period of one (1) year after the termination of such employment, Employee will
not engage in any Unethical Behavior which may adversely affect the Corporation.
For the purpose of this Section 2.1, "Unethical Behavior" is defined as:


(i)any attempt, successful or unsuccessful, by Employee to divert any existing
or pending contracts or subcontracts from the Corporation to any other firm,
whether or not affiliated with Employee;


(ii)any attempt, successful or unsuccessful, by Employee, to influence clients
of the Corporation or organizations with which the Corporation has an existing
or pending contract or proposal to refrain from doing business with the
Corporation or to terminate existing business with the Corporation;


(iii)any attempt, successful or unsuccessful, by Employee to offer his services,
or to influence any other employee of the Corporation to offer their services,
to any firm to compete against the Corporation; or







--------------------------------------------------------------------------------





(iv)any attempt, successful or unsuccessful, by Employee to employ or offer
employment to, or cause any other person to employ or offer employment to any
individual who was an employee of the Corporation at any time during Employee’s
last six months of employment with the Corporation.


(b)Employee shall notify any new employer, partner, association or any other
firm or corporation in competition with the Corporation with whom Employee shall
become associated in any capacity whatsoever of the provisions of this Section 2
and Employee agrees that the Corporation may give such notice to such firm,
corporation or other person.


2.2.Business Opportunities; Conflicts of Interest; Other Employment and
Activities of Employee.


(a)Employee agrees promptly to advise the Corporation of, and provide the
Corporation with an opportunity to pursue, all business opportunities of which
Employee becomes aware that reasonably relate to the present business conducted
by the Corporation.
 
(b)Employee, in his capacity as an employee of the Corporation, shall not cause
the Corporation to engage in any business with any member of Employee's
immediate family or with any person or business entity in which Employee or any
member of Employee's immediate family has any ownership interest or financial
interest, unless and until Employee has first fully disclosed such interest to
and received written consent from the Board of Directors. As used herein, the
term "immediate family" means Employee's spouse, natural or adopted children,
parents or siblings and the term "financial interest" means any relationship
with such person or business entity that may monetarily benefit Employee or
member of Employee's immediate family, including any lending relationship or the
guarantying of any obligations of such person or business entity by Employee or
member of his immediate family.


(c)The parties hereto agree that Employee may, consistent with this Section 2.2,
continue his involvement with the Northern Virginia Technology Counsel and such
other trade associations, civic organizations and educational institutions in
which he is involved as of the Effective Date and may engage in such other
activities and business opportunities which do not interfere with Employee’s
ability to perform the duties described in Section 1.1.


3.Confidentiality. Employee agrees that the Corporation's books, records, files
and all other non-public information relating to the Corporation, its business,
clients and employees are proprietary in nature and contain trade secrets and
shall be held in strict confidence by Employee, and shall not, either during the
term of this Agreement or after the termination hereof, be used by Employee or
disclosed, directly or indirectly, to any third party, except to the extent such
use or disclosure is in furtherance of the Corporation's business or required by
any law, rule, regulation or other legal process. The trade secrets or other
proprietary or confidential information referred to in the prior sentence
includes, without limitation, all proposals to clients or potential clients,
contracts, client or potential client lists, fee policies, financial
information, administration or marketing practices or procedures and all other
information regarding the business of the Corporation and its clients not
generally known to the public.







--------------------------------------------------------------------------------





4.Miscellaneous.


4.1.Notices. All notices, requests, demands or other communications provided for
in this Agreement shall be in writing and shall be delivered by hand, e-mail,
sent prepaid by overnight delivery service or sent by the United States mail,
certified, postage prepaid, return receipt request, to the following:
If to the Corporation:


MAXIMUS, Inc.
1891 Metro Center Drive
Reston, Virginia 20190
Attention: General Counsel


If to Employee:


Richard A. Montoni
                            
                            
Any notice, request, demand or other communication delivered or sent in the
foregoing manner shall be deemed given or made (as the case may be) upon the
earliest of (i) the date it is actually received, (ii) the business-day after
the day on which it is delivered by hand or sent by e-mail, (iii) the business
day after the day on which it is properly delivered to Federal Express (or a
comparable overnight delivery service), or (iv) the third business day after the
date on which it is deposited in the United States mail. Either party may change
its address by notifying the other party of the new address in any manner
permitted by this paragraph.
4.2.Remedies. The parties agree and acknowledge that any violation by Employee
of the terms hereof may result in irreparable injury and damage to the
Corporation or its clients, which may not adequately be compensable in monetary
damages, that the Corporation will have no adequate remedy at law therefor, and
that the Corporation may obtain such preliminary, temporary or permanent
mandatory or restraining injunctions, orders or decrees as may be necessary to
protect it against, or on account of, any breach of the provisions contained in
this Agreement.


4.3.No Obligation of Continued Employment. Employee understands that this
Agreement does not create an obligation on the part of the Corporation to
continue Employee's employment with the Corporation after the expiration or
termination of this Agreement.
 
4.4.Benefit; Assignment. This Agreement shall bind and inure to the benefit of
the parties and their respective personal representatives, heirs, successors and
assigns, provided this Agreement may not be assigned by either party without the
consent of the other, except that the Corporation may assign this Agreement in
connection with the merger, consolidation or sale of all or substantially all of
its business or assets.


4.5.Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, with respect to the subject matter of this Agreement, other than the
Current Agreement, which shall remain in full force and effect until the
Effective Date.


4.6.Severability. In the event that any one or more of the provisions contained
herein shall be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect. If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.





--------------------------------------------------------------------------------







4.7.Waivers. No delay or omission by the Corporation in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by the Corporation on any occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.


4.8.Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purpose of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.


4.9.Governing Law and Jurisdiction. This Agreement shall in all events and for
all purposes be governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia. Any action or proceeding against the parties relating
in any way to this Agreement must be brought and enforced in the courts of
Fairfax County, Virginia or the Northern District of Virginia, and the parties
irrevocably submit to the jurisdiction of such courts in respect of any such
action or proceeding.


4.10.Amendments. No changes to this Agreement shall be binding unless in writing
and signed by both the parties.


4.11.Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all such counterparts shall constitute
one instrument.


4.12.Survival. The provisions of this Agreement shall survive the expiration or
earlier termination of this Agreement, to the extent necessary to give effect to
such provisions. Such provisions include, but are not limited to Section 1.2(c),
1.2(e), 2.1 and 3.


4.13.Distributions to Specified Employees. Notwithstanding any provision to the
contrary, to the extent Employee is considered a specified employee under
Section 409A of the Code and would be entitled to a payment by reason of his
“separation from service” (as defined under Section 409A of the Code) that is
not otherwise excluded under Section 409A of the Code under the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, in-kind
distributions, or an otherwise applicable exemption, the payment will not be
made to Employee until the earlier of the six month anniversary of Employee's
date of termination or Employee's death.


4.14.Section 409A of the Code. It is the intention of the parties that this
Agreement comply with and be administered in accordance with Section 409A of the
Code and the interpretive guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions. The Agreement shall be construed and interpreted in accordance
with such intent. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving Employee the economic benefits described herein in a
manner that does not result in such tax being imposed. In the event that the
Corporation does not so cooperate, the Corporation shall indemnify Employee for
any interest and additional tax arising from the application of Section 409A of
the Code, grossed-up for any other income tax incurred by Employee related to
the indemnification (i.e., indemnification of such additional income tax),
assuming the highest marginal income tax rates apply to any taxable
indemnification. Any indemnification payment shall be made within ninety (90)
days of the date Employee makes payment of the interest and/or additional tax.


EMPLOYEE HAS READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND EMPLOYEE
UNDERSTANDS, AND AGREES TO, EACH OF SUCH PROVISIONS. EMPLOYEE UNDERSTANDS THAT
THIS AGREEMENT MAY AFFECT EMPLOYEE'S RIGHT TO ACCEPT EMPLOYMENT WITH OTHER
COMPANIES SUBSEQUENT TO EMPLOYEE'S EMPLOYMENT WITH THE CORPORATION.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date indicated below.    


EMPLOYEE
 
 
MAXIMUS, Inc.
 
 
 
 
 
 
 
/s/ Richard A. Montoni
 
 
By
/s/ David R. Francis
 
Richard A. Montoni
 
 
 
 
 
 
 
 
 
 
Date
January 9, 2018
 
 
Title
General Counsel
 
 
 
 
 
 






